


110 HCON 125 IH: Recognizing the health benefits of eating

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 125
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Brown of South
			 Carolina (for himself, Mr. Young of
			 Alaska, Mrs. Drake,
			 Mr. Baird,
			 Mr. Thompson of California,
			 Mr. Allen, and
			 Mr. Jindal) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the health benefits of eating
		  seafood as part of a balanced diet, and supporting the goals and ideals of
		  National Seafood Month.
	
	
		Whereas according to the Centers for Disease Control and
			 Prevention, obesity rates have nearly tripled in adolescents in the United
			 States since 1980;
		Whereas overweight adolescents have a 70 percent chance of
			 becoming overweight or obese adults;
		Whereas research conducted by the National Institutes of
			 Health indicates that part of the large increase in childhood obesity rates
			 over the past few decades can be traced to overeating and lack of sufficient
			 exercise;
		Whereas the American Heart Association has found that
			 cardiovascular disease is the number one killer in the United States, and
			 nearly 2,500 people in the United States die of heart disease every day, an
			 average of 1 death every 35 seconds;
		Whereas the American Heart Association advises individuals
			 to consume omega-3 fatty acids found in fish for heart health, and that
			 individuals who are at high risk of heart disease or who have already been
			 diagnosed with heart disease can benefit from eating seafood;
		Whereas a Harvard Medical School study found that
			 increased intake of fish and omega-3 fatty acids is related to a decreased risk
			 of coronary heart disease and death resulting from the disease, and of the
			 80,000 female participants in the study, those who regularly consumed more fish
			 had a lower risk for coronary heart disease when compared to the women who
			 rarely ate fish;
		Whereas the low-calorie and low-fat proteins, vitamins,
			 minerals, and omega-3 fatty acids found in seafood contribute to improved
			 cardiovascular and neurological health;
		Whereas omega-3 fatty acids contribute to healthy
			 neurological development in children, and during the first few years of a
			 child’s growth, the omega-3 fatty acids consumed before birth and during
			 infancy contribute to the positive growth of a child’s brain;
		Whereas the Alzheimer’s Association recommends adopting a
			 brain-healthy diet that includes cold water fish containing
			 omega-3 fatty acids, such as halibut, mackerel, salmon, trout, and tuna;
		Whereas food experts at the Food and Drug Administration
			 (FDA) and the Department of Agriculture (USDA) advise people in the United
			 States to consume more fish to live longer, healthier, and more active
			 lives;
		Whereas the average person in the United States consumes
			 approximately 5 ounces of fish each week, less than half of the 12 ounces
			 recommended by the FDA for women of childbearing age, and less than the 2 meals
			 of fish per week recommended by the 2005 Dietary Guidelines promulgated by the
			 USDA;
		Whereas the USDA MyPyramid recommends choosing fish more
			 often for lunch or dinner for a healthy diet; and
		Whereas National Seafood Month is commemorated annually in
			 October: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 health benefits of seafood consumption;
			(2)encourages eating
			 seafood as part of a balanced diet at least twice a week to help lower the risk
			 of heart disease and obesity; and
			(3)supports the goals
			 and ideals of National Seafood Month, and recognizes the importance of the
			 educational efforts provided to the Nation by the seafood community.
			
		
